Sharfstein, J.
The demurrers to the complaint, on the ground that it did not state facts sufficient to constitute a cause of action, were properly overruled.
The default of the defendants for failing to answer the complaint within the time allowed bylaw for]answering was properly entered. The filing of an answer after the default had been entered did not affect the default.
The motion to set aside said default was properly denied, no ground appearing for setting said default aside.
Judgment affirmed.
McFarland, J., and De Haven, J., concurred.